Order denying motion of appellant for an order setting aside report of an official referee, denying appellant’s motion for a peremptory ordor of mandamus, granting respondents’ motion to confirm report of the official referee and dismissing the petition, in a proceeding to recover full pay for a period during which the respondents had granted appellant, a member of the Westchester County Parkway Police Force, leaves of absence without pay, unanimously affirmed, without costs. The respondents were empowered to promulgate administrative rules, inclusive of leaves of absence without pay. Such a regulation is not inconsistent with that portion of chapter 137 of the Laws of 1934 which relates to hearing and disposition of charges preferred against a member of the police force, nor with section 65 of the Civil Service Law relating to incapacity of a permanent nature resulting in retirement. The administrative regulation was not unreasonable in the light of the fact that the respondents provided workmen’s compensation insurance for the appellant. His consent to the leaves of absence granted him may be implied in the light of the circumstances, the general knowledge of his illness and the lack of a showing on his part of a justifiable absence for some cause, other than illness, which required the respondents to pay him in full. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.